                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

THE PRUDENTIAL INSURANCE COMPANY OF                        CASE NO. 3:19-CV-00532
AMERICA

VERSUS                                                     JUDGE TERRY A. DOUGHTY

WALTER JACKSON JR., ET AL                                  MAG. JUDGE KAREN L. HAYES

                            REPORT AND RECOMMENDATION

       Before the undersigned magistrate judge, on reference from the District Court, is a

motion to dismiss for failure to state a claim upon which relief can be granted [doc. # 25] filed by

defendant-in-crossclaim, Joy R. Jackson. The motion is unopposed. For reasons set forth

below, it is recommended that the motion to dismiss be DENIED.

                                           Background

       On April 26, 2019, The Prudential Insurance Company of America (“Prudential”) filed

the instant interpleader complaint under Rule 22 of the Federal Rules of Civil Procedure.

(Compl.). Prudential invoked the court’s federal question jurisdiction, 28 U.S.C. § 1331,

pursuant to 29 U.S.C. § 1132 (a)(2) and (e) of the Employee Retirement Income Security Act of

1974 (“ERISA”) because the underlying group life insurance policy was an employee welfare

benefit plan governed by ERISA. Id.

       According to the complaint, on or about October 1, 1992, Prudential issued Group

employee basic life insurance policy number “G-33624” to the State of Louisiana (Madison

Parish School) (“the Plan”). As an eligible employee of the State of Louisiana (Madison Parish

School), Mary D. Jackson (the “Insured”) received life insurance coverage under the Plan. By

“State Employee Group Benefits Plan Enrollment Document” dated September 11, 1992, the

Insured designated Joy Rachelle Jackson, daughter; Walter Jackson, Jr., son; and Polly Jackson,
daughter; as beneficiaries to the Plan proceeds in equal shares. Subsequently, by “Enrollment

form – State of Louisiana” dated February 5, 2013, the Insured designated Joy R. Jackson,

daughter, as sole primary and sole contingent beneficiary to the Plan proceeds. However, by

“Enrollment Form – State of Louisiana” dated November 2, 2018, the Insured designated Walter

Jackson, Jr., son, and Polly J. Wright, daughter, as primary beneficiaries to the Plan proceeds in

equal shares and designated Mary J. King, daughter, and Brenda J. Patterson, daughter, as

contingent beneficiaries to the Plan proceeds in equal shares.

       The Insured died on November 13, 2018, and Plan proceeds in the amount of $22,000

became payable to a beneficiary or beneficiaries (the “Death Benefit”).

       By facsimile dated November 16, 2018, Joy R. Jackson challenged the November 2,

2018, change of beneficiary, alleging that the signature on the form was not the signature of the

Insured, who was in hospice care at the time it was executed.

       On or about November 23, 2018, Walter Jackson, Jr., Polly Wright, Mary King and

Brenda Patterson executed an “Irrevocable Assignment and Power of Attorney” naming Express

Funeral Funding L.L.C., through assignment from Beckwith Golden Gate Funeral Home, as

assignee of $16,804.84, “plus statutory interest from the Insured’s date of death,” of the Death

Benefit for services provided in connection with the funeral of the Insured.

       In its complaint, Prudential named four parties-claimant: Walter Jackson, Jr.; Polly

Wright; Joy R. Jackson; and Express Funeral Funding L.L.C., as assignee of Beckwith Golden

Gate Funeral Home. Prudential seeks an order, inter alia, requiring defendants and/or the Court

to determine to whom the death benefit should be paid. Prudential also seeks an order

discharging it from liability, plus an award of attorney’s fees and costs.

       On June 18, 2019, Defendants Walter Jackson, Jr., Polly Wright, and Express Funding,

L.L.C. filed their answer to the suit, together with a crossclaim against Joy R. Jackson for

                                                  2
declaratory, injunctive, and monetary relief. Cross-claimants seek disbursement of the Plan

proceeds in their favor, together with an award of attorney’s fees under ERISA. They also seek

an order voiding the February 5, 2013, Enrollment form, and rescission of the designation of

beneficiary form for the Plan.

                                             Discussion

         On July 30, 2019, Joy R. Jackson filed the instant motion to dismiss the crossclaim for

failure to state a claim upon which relief can be granted. Movant contends that the cross-

claimants are not employees covered under the ERISA statute, and therefore, do not have

standing to assert a claim for relief. Plaintiffs-in-crossclaim did not file a response to the motion

to dismiss, and the time to do so has lapsed. See Notice of Motion Setting. [doc. # 27]. Thus,

the motion is considered unopposed. Id. 1 The matter is ripe.

         The issue presented by the instant motion is whether the cross-claimants may be

characterized as one of the enumerated parties authorized to file suit under the terms of ERISA’s

civil enforcement statute. Under § 502(a), only participants, 2 beneficiaries, 3 fiduciaries, 4 and



1
  However, the court cannot grant a Rule 12(b)(6) motion merely because a party fails to oppose
the motion. Webb v. Morella, 457 Fed. Appx. 448, 452 n.4 (5th Cir.2012).
2
  A participant is defined as “. . . any employee or former employee of an employer, or any
member or former member of an employee organization, who is or may become eligible to
receive a benefit of any type from an employee benefit plan which covers employees of such
employer or members of such organization, or whose beneficiaries may be eligible to receive any
such benefit.” 29 U.S.C. § 1002(7).

3 A beneficiary is “. . . a person designated by a participant, or by the terms of an employee
benefit plan, who is or may become entitled to a benefit thereunder.” 29 U.S.C. § 1002(8).

4 [A]   person is a fiduciary with respect to a plan to the extent:
         (i) he exercises any discretionary authority or discretionary control respecting
         management of such plan or exercises any authority or control respecting
         management or disposition of its assets, (ii) he renders investment advice for a fee
         or other compensation, direct or indirect, with respect to any moneys or other

                                                  3
the Secretary of Labor are empowered to bring civil actions. See 29 U.S.C. § 1132(a); Tango

Transport v. Healthcare Financial Services LLC, 322 F.3d 888, 891 (5th Cir. 2003); Coleman v.

Champion Int'l Corp./Champion Forest Products, 992 F.2d 530, 533 (5th Cir.1993). Whilst it is

manifest that the cross-claimants are neither participants, nor fiduciaries, and certainly are not

the Secretary of Labor, they do claim to be properly designated beneficiaries under the plan

participant’s most recent enrollment form. 5

       The court appreciates movant’s ultimate contention that the cross-claimants are not

beneficiaries under the Plan because of the purported invalidity of the November 2, 2018,

enrollment form from which they derive their status as beneficiaries. However, to qualify as a

beneficiary, one need only have a “colorable claim” to prevail on a suit for benefits, and be

designated by a participant to receive a benefit under the Plan. See Cobb v. Cent. States, 461

F.3d 632, 636 (5th Cir.2006) (citations omitted).

       Here, the complaint and the crossclaim allege facts to support a finding that the cross-

claimants meet the requirements to be considered beneficiaries under the Plan. See discussion,

supra. Moreover, at the pleading stage, the court must accept as true all factual allegations set

forth in the complaint. Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949 (2009).

Furthermore, insofar as the issue before the court may be construed as jurisdictional, 6 the court




       property of such plan, or has any authority or responsibility to do so, or (iii) he has
       any discretionary authority or discretionary responsibility in the administration of
       such plan.
29 U.S.C. § 1002(21) (in pertinent part).
5
  As an alleged assignee of a beneficiary, Express Funeral Funding L.L.C., arguably has derivate
standing to bring an enforcement action under ERISA. See Tango Transp., supra.

6
 See Cobb, supra (issue of whether a particular plaintiff falls within one of ERISA’s three
enumerated classes of litigants is a jurisdictional one).

                                                  4
may resolve the matter “based on (1) the complaint alone; (2) the complaint supplemented by

undisputed facts evidenced in the record; or (3) the complaint supplemented by undisputed facts

plus the court=s resolution of disputed facts.” Enable Mississippi River Transmission, L.L.C. v.

Nadel & Gussman, L.L.C., 844 F.3d 495, 497 (5th Cir.2016) (citations and internal quotation

marks omitted). Here, the only cognizable facts presented to the court are those set forth in the

complaint and crossclaim. 7

                                            Conclusion

        For the above-assigned reasons,

        IT IS RECOMMENDED that defendant-in-crossclaim, Joy R. Jackson’s motion to

dismiss [doc. # 25] be DENIED.

        Under the provisions of 28 U.S.C. ' 636(b)(1)(C) and F.R.C.P. Rule 72(b), the parties

have fourteen (14) days from service of this Report and Recommendation to file specific,

written objections with the Clerk of Court. A party may respond to another party=s objections

within fourteen (14) days after being served with a copy thereof. A courtesy copy of any

objection or response or request for extension of time shall be furnished to the District Judge at

the time of filing. Timely objections will be considered by the District Judge before he makes a

final ruling.

        A PARTY=S FAILURE TO FILE WRITTEN OBJECTIONS TO THE PROPOSED

FINDINGS, CONCLUSIONS AND RECOMMENDATIONS CONTAINED IN THIS

REPORT WITHIN FOURTEEN (14) DAYS FROM THE DATE OF ITS SERVICE



7
 Although the complaint included a copy of the movant’s November 16, 2018, letter to
Prudential in which she challenged the validity of the November 5, 2018, beneficiary form, the
court cannot resolve the validity of the Insured’s signature in the context of the present motion.

                                                 5
SHALL BAR AN AGGRIEVED PARTY, EXCEPT ON GROUNDS OF PLAIN ERROR,

FROM ATTACKING ON APPEAL THE UNOBJECTED-TO PROPOSED FACTUAL

FINDINGS AND LEGAL CONCLUSIONS ACCEPTED BY THE DISTRICT JUDGE.

    In Chambers, at Monroe, Louisiana, this 4th day of September, 2019.



                                               __________________________________
                                               KAREN L. HAYES
                                               UNITED STATES MAGISTRATE JUDGE




                                           6
